*292Judgment, Supreme Court, New York County (Herbert I. Altman, J.), rendered February 5, 2003, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of SVz years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. In addition to defendant’s recent, exclusive and unexplained possession of the proceeds of a burglary (see People v Galbo, 218 NY 283, 290 [1916]), there was testimony that defendant matched the description of a man who left the burglarized building and headed toward the nearby location where, only a few minutes later, the police stopped defendant. Concur—Nardelli, J.P., Saxe, Williams and Friedman, JJ.